The trust company not having been dissolved and being subject to suit it was necessary for the plaintiff to obtain a judgment upon his claim against it before bringing an action against its stockholders to enforce any liability on account of such claim. (Banking Law, § 162.) We do not deem it necessary or expedient at this time to express any opinion upon the effect of the other requirements of said statute which have been more or less discussed by counsel.
The judgment should be affirmed, with costs.
CULLEN, Ch. J., EDWARD T. BARTLETT, HAIGHT, VANN, WERNER, WILLARD BARTLETT and HISCOCK, JJ., concur.
Judgment affirmed. *Page 547